Citation Nr: 0300480	
Decision Date: 01/09/03    Archive Date: 01/28/03

DOCKET NO.  99-12 573	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Denver, 
Colorado


THE ISSUE

Entitlement to an initial evaluation in excess of 10 
percent for status post medial meniscectomy of the right 
knee.


REPRESENTATION

Appellant represented by:	Colorado Division of Social 
Services


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

D. Orfanoudis, Counsel

INTRODUCTION

The veteran had active service from August 1993 to August 
1997.

This appeal arose from a July 1998 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) 
in Denver, Colorado.  The RO, in pertinent part, granted 
entitlement to service connection for status post medial 
meniscectomy of the right knee, and assigned a 10 percent 
rating evaluation, effective as of August 12, 1997.

The veteran testified at a hearing before the undersigned 
Member of the Board of Veterans' Appeals (Board) at the RO 
in February 2001, a transcript of which is associated with 
the claims folder.

In April 2001 after adjudicating other issues then pending 
on appeal, the Board remanded the claim to the RO for 
further development and adjudicative action.

In August 2002 the RO most recently affirmed the 
determination previously entered.


FINDING OF FACT

Status post medial meniscectomy of the right knee is 
manifested by residual discomfort due to mild 
chondromalacia patella.


CONCLUSION OF LAW

The schedular criteria for an initial evaluation in excess 
of 10 percent for status post medial meniscectomy of the 
right knee have not been met.  38 U.S.C.A. §§ 1155, 5107 
(West 1991 & Supp. 2002); 38 C.F.R. §§  4.20, 4.71a, 
Diagnostic Code 5259 (2002).


REASONS AND BASES FOR FINDING AND CONCLUSION

Factual Background

A review of the veteran's service medical records reveals 
that she was treated in September 1994, after having 
fallen down steps approximately two weeks earlier. The 
knee was very tender over the medial femoral condyle and 
along the medial collateral ligament at the joint line.  
The assessment was grade II medial collateral ligament 
sprain.  A magnetic resonance imaging (MRI) of the right 
knee taken in October 1994 was normal.  She wore a brace 
for a couple of months thereafter.

As a result of persistence of symptoms, an arthroscopic 
procedure was scheduled in February 1995, at which time 
the veteran underwent a right knee partial medial 
meniscectomy and plica resection.

A VA examination report dated in June 1998 shows that the 
veteran reported a history of falling down stairs in 
September 1994, tearing the medical collateral ligament 
and meniscus.  She stated that she was operated upon in 
February 1995, which helped her symptomatology.  
Currently, she reported experiencing symptoms 
approximately once per week with sitting or with walking.  
This did not appear to be related to the amount of time 
she would spend on her feet or in a chair or did not 
appear to be distance related.  It appeared to happen at 
random.  She denied locking or swelling of the knee, but 
reported that buckling might occur on occasion.  It would 
hurt for more than one day at a time when it hurt.  She 
would limit her workouts at the gymnasium with her trainer 
and did not run any longer, but continued to jog. 

Physical examination revealed normal range of motion from 
0 to 140 degrees. She had a negative anterior drawer sign, 
a negative Lachman's and a negative McMurray's sign.  She 
had stable medial and lateral collateral ligaments and no 
evidence for chondromalacia of the patella.  

With deep palpation to check for joint effusion, she was 
noted to have some reported tenderness over the medical 
aspect of the joint.  The X-ray was normal.  Reflexes were 
not checked as she did not want to be struck with a reflex 
hammer.  The diagnosis was status post medical collateral 
ligament and meniscus injury and repair with residuals and 
sequelae of discomfort, as described and radiographic 
evidence of normal anatomy.

The veteran was awarded entitlement to service connection 
for status post medial meniscectomy of the right knee by 
rating action dated in July 1998.  The RO assigned a 10 
percent rating evaluation effective as of August 12, 1997.

A VA outpatient treatment record dated in February 1999 
shows that the veteran was treated for reported right knee 
pain.

During her February 2001 testimony before undersigned 
Member of the Board at the RO, the veteran reported that 
she had normal range of motion of the knee, but that she 
also experienced intermittent stiffness, pain and 
instability.  She asserted that the symptoms were random 
and not specifically associated with climbing stairs or 
walking.  She added that it would sometimes feel as if it 
would buckle, causing her to have to sit while the pain 
would go away.  She indicated that the symptoms associated 
with her right knee disability had caused her to restrict 
her lifestyle, to include eliminating aerobic exercise 
classes.  She did not receive current treatment on her 
knee, except for taking medication.  She stated that she 
was not undergoing physical therapy, but that she would 
lift some weights at home in order to strengthen the knee.  
She added that she did not miss any time from work as a 
result of her right knee disability.

This matter was previously before the Board in April 2001, 
at which time the issue was remanded for additional 
development.  The Board directed that the veteran be 
examined by an orthopedic surgeon or other appropriate 
specialist in order to ascertain the current nature and 
extent of severity of the service-connected right knee 
disability.

A VA examination report dated in July 2002 reveals that 
the veteran reported that over the years, since the 1994 
surgery, she had gradual onset of pain in the knee. She 
described the knee as feeling tight and aching on a 
regular basis.  She reported she had no treatment for the 
knee other than a recent MRI done in April 2002, reported 
as normal.

She indicated that she had not had any treatment for the 
knee for over a year.  Her main complaint was pain in the 
knee, diffusely made worse by activity and made better by 
rest.  She took Advil or Motrin from time to time for the 
symptoms.  She did not have any injection therapy or other 
surgery.  She had no new injuries to the knee.  She denied 
fatigability, weakness or incoordination.  She also denied 
catching, locking, or giving way.  She reported some 
increased pain with increased activities (e.g., repeated 
bending, kneeling or walking repeatedly up or down 
stairs), but denied any episodic incapacitating flares.

Physical examination revealed a full active and passive 
motion to the knee with a range from 0 to 140 degrees.  
There was no swelling, minimal medial joint line 
tenderness, and no lateral joint line tenderness.  There 
was a negative McMurray's medially and laterally.  
Collateral ligaments were stable at the varus and valgus 
stress.   Lachman's, pivot shift, and posterior drawer 
were absent.  There was minimal patellofemoral compression 
tenderness.  There was mild antalgia in her gait favoring 
this side.  There was mildly increased pain with resisted 
motion of the knee (between 130 to 140 degrees), but there 
was no gross atrophy, muscle weakness, instability or 
incoordination in her motion seen.  New X-rays were 
obtained and were available for review.  The x-ray of the 
right knee was interpreted as normal.  The diagnosis was 
status post right knee medial meniscectomy with residual 
discomfort due to mild chondromalacia patella.

The examiner noted that there was an additional 10 degree 
flexion range of motion loss to the knee for painful 
motion against resistance as described above.  He added 
that he did not think she had any significant functional 
limitations.  He did not think she was particularly 
disabled, nor were her functional activities particularly 
limited.  

He opined that the right knee disability affected the 
joint, but not the muscles or the nerves of the lower 
extremity.  The joint would include cartilage.  The 
disability would involve primarily the cartilage of the 
knee.  He added that the severity of her disability on her 
abilities to perform average employment in civil 
occupation was mild.  There was no significant pain 
visibly manifest on motion, no significant muscle atrophy, 
and no skin conditions indicative of disuse.  He knew of 
no other medical or other problems that might have had an 
impact on her right knee functional capacity.


Criteria

Disability evaluations are determined by the application 
of the VA Schedule for Rating Disabilities (Schedule), 38 
C.F.R. Part 4 (2002).  

The percentage ratings contained in the Schedule 
represent, as far as can be practicably determined, the 
average impairment in earning capacity resulting from 
diseases and injuries incurred or aggravated during 
military service and the residual conditions in civil 
occupations.  38 U.S.C.A. § 1155; 38 C.F.R. §§ 3.321(a), 
4.1 (2002).

In determining the disability evaluation, VA has a duty to 
acknowledge and consider all regulations which are 
potentially applicable based upon the assertions and 
issues raised in the record and to explain the reasons and 
bases for its conclusion.  Schafrath v. Derwinski, 1 Vet. 
App. 589, 595 (1991).

In a claim for a greater original rating after an initial 
award of service connection, all of the evidence submitted 
in support of the veteran's claim is to be considered.  In 
initial rating cases, separate ratings can be assigned for 
separate periods of time based on the facts found, a 
practice known as "staged" ratings.  See Fenderson v. 
West, 12 Vet. App. 119 (1999); 38 C.F.R. § 4.2 (2002).

Governing regulations include 38 C.F.R. §§ 4.1, 4.2 and 
4.41 (2002), which require the evaluation of the complete 
medical history of the veteran's condition.  

The CAVC has held that, where entitlement to compensation 
has already been established, and an increase in the 
disability rating is at issue, the present level of 
disability is of primary concern.  

Although a rating specialist is directed to review the 
recorded history of a disability in order to make a more 
accurate evaluation, the regulations do not give past 
medical reports precedence over current findings.  
Francisco v. Brown, 7 Vet. App. 55, 58 (1994). 

When there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned 
if the disability picture more nearly approximates the 
criteria required for that rating.  Otherwise, the lower 
rating will be assigned.  38 C.F.R. § 4.7 (2002).

When the minimum schedular evaluation requires residuals 
and the schedular does not provide a noncompensable 
evaluation, a noncompensable evaluation will be assigned 
when the required residuals are not shown.  38 C.F.R. 
§ 4.31 (2002).

In general, all disabilities, including those arising from 
a single disease entity, are rated separately, and all 
disability ratings are then combined in accordance with 
38 C.F.R. § 4.25 (2002).

However, the evaluation of the same "disability" or the 
same "manifestations" under various diagnoses is 
prohibited.  38 C.F.R. § 4.14. (2002).

The United States Court of Appeals for Veterans Claims 
(CAVC) has held that a claimant may not be compensated 
twice for the same symptomatology as "such a result would 
overcompensate the claimant for the actual impairment of 
his earning capacity."  Brady v. Brown, 4 Vet. App. 203, 
206 (1993).  This would result in pyramiding, contrary to 
the provisions of 38 C.F.R. § 4.14.
CAVC has acknowledged, however, that when a veteran has 
separate and distinct manifestations attributable to the 
same injury, he should be compensated under different 
diagnostic codes.  Esteban v. Brown, 6 Vet. App. 259 
(1994); Fanning v. Brown, 4 Vet. App. 225 (1993).

When an unlisted condition is encountered, it will be 
permissible to rate under a closely related disease or 
injury in which not only the functions affected, but the 
anatomical localization and symptomatology are closely 
analogous.  Conjectural analogies will be avoided, as will 
the use of analogous ratings for conditions of doubtful 
diagnosis, or for those not fully supported by clinical 
and laboratory findings.  Nor will ratings assigned to 
organic diseases and injuries be assigned by analogy to 
conditions of functional origin.  38 C.F.R. § 4.20 (2002).

The veteran's service-connected status post medial 
meniscectomy of the right knee has been rated as 10 
percent disabling by analogy to Diagnostic Code 5259 which 
provides the rating criteria for the removal of semilunar 
cartilage.  Under this Code provision, the maximum 
evaluation for a symptomatic disability is 10 percent.  38 
C.F.R. § 4.71a, Diagnostic Code 5259 (2002).

Words such as "moderate" and "severe" are not defined in 
the VA Schedule.  Rather than applying a mechanical 
formula, the Board must evaluate all of the evidence to 
the end that its decisions are "equitable and just".  38 
C.F.R. § 4.6 (2002).

It should also be noted that use of terminology such as 
"moderate" by VA examiners or other physicians, although 
an element of evidence to be considered by the Board, is 
not dispositive of an issue.  All evidence must be 
evaluated in arriving at a decision regarding an increased 
rating.  38 C.F.R. §§ 4.2, 4.6 (2002).

CAVC has held that functional loss, supported by adequate 
pathology and evidenced by visible behavior of the veteran 
undertaking the motion, is recognized as resulting in 
disability.  DeLuca v. Brown, 8 Vet. App. 202 (1995); 38 
C.F.R. §§ 4.10, 4.40, 4.45 (2002).

Disability of the musculoskeletal system is primarily the 
inability, due to damage or inflammation in parts of the 
system, to perform normal working movements of the body 
with normal excursion, strength, speed, coordination and 
endurance. Functional loss may be due to pain supported by 
adequate pathology and evidenced by visible behavior of 
the claimant undertaking the motion.  38 C.F.R. § 4.40 
(2002).

The factors of disability affecting joints are reduction 
of normal excursion of movements in different planes, 
weakened movement, excess fatigability, swelling and pain 
on movement. 38 C.F.R. § 4.45 (2002).

With any form of arthritis, painful motion is an important 
factor of disability.  The intent of the rating schedule 
is to recognize painful motion with joint or periarticular 
pathology as productive of disability.  It is the 
intention to recognize actually painful, unstable, or 
malaligned joints, due to healed injury, as entitled to at 
least the maximum compensable rating for the joint.  The 
joints involved should be tested for pain on both active 
and passive motion, in weight-bearing and nonweight-
bearing and, if possible, with range of the opposite 
undamaged joint.  38 C.F.R. § 4.59 (2002).

Degenerative arthritis established by x-ray findings is 
rated according to limitation of motion for the joint or 
joints involved.  Where limitation of motion is 
noncompensable, a rating of 110 percent is assigned for 
each major joint or group of minor joints affected by 
limitation of motion to be combined not added under 
Diagnostic Code 5003).  Limitation of motion must be 
objectively confirmed by findings such as swelling, muscle 
spasm, or satisfactory evidence of painful motion.  In the 
absence of limitation of motion a 10 percent rating is 
assigned where there is x-ray evidence of involvement of 
two or more major joints, or two or more minor joint 
groups; and a 20 percent evaluation is assigned where 
there is x-ray evidence of involvement of two or more 
joints or two or more minor joint groups and occasional 
incapacitating exacerbations.  38 C.F.R. § 4.71a, 
Diagnostic Code 5003).

Traumatic arthritis, Diagnostic Code 5010, is evaluated 
under the same rating criteria as degenerative arthritis 
under Diagnostic Code 5003.   Degenerative arthritis 
manifested by x-ray findings will be rated on the basis of 
limitation of motion under the appropriate diagnostic 
codes for the specific joint or joints involved.

Ratings shall be based as far as practicable, upon the 
average impairments of earning capacity with the 
additional proviso that the Secretary shall from time to 
time readjust this schedule of ratings in accordance with 
experience.  To accord justice, therefore, to the 
exceptional case where the schedular evaluations are found 
to be inadequate, the Under Secretary for Benefits or the 
Director, Compensation and Pension Service, upon field 
station submission, is authorized to approve on the basis 
of the criteria set forth in this paragraph an extra-
schedular evaluation commensurate with the average earning 
capacity impairment due exclusively to the service-
connected disability or disabilities.  The governing norm 
in these exceptional cases is: A finding that the case 
presents such an exceptional or unusual disability picture 
with such related factors as marked interference with 
employment or frequent periods of hospitalization as to 
render impractical the application of the regular 
schedular standards.  38 C.F.R. § 3.321(b)(1) (2002).

When, after consideration of all of the evidence and 
material of record in an appropriate case before VA, there 
is an approximate balance of positive and negative 
evidence regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant.  
Gilbert v. Derwinski, 1 Vet. App. 49 (1990); 38 C.F.R. §§ 
3.102, 4.3 (2002).

The Secretary shall consider all information and lay and 
medical evidence of record in a case before the Secretary 
with respect to benefits under laws administered by the 
Secretary.  When there is an approximate balance of 
positive and negative evidence regarding the merits of an 
issue material to the determination of the matter, the 
Secretary shall give the benefit of the doubt in resolving 
each such issue.  See 38 U.S.C.A. § 5107 (West Supp. 
2002).

In Gilbert, 1 Vet. App. at 53, it was observed that "a 
veteran need only demonstrate that there is an 
'approximate balance of positive and negative evidence' in 
order to prevail."  To deny a claim on its merits, the 
preponderance of the evidence must be against the claim.  
Alemany v. Brown, 9 Vet. App. 518, 519 (1996), citing 
Gilbert, 1 Vet. App. at 54.  

The Board observes in passing that the benefit of the 
doubt rule articulated above has not been substantially 
altered by the Veterans Claims Assistance Act of 2000 
(VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000).


Analysis

Duty to Assist

The Board initially notes that there has been a 
significant change in the law during 
the pendency of this appeal.  On November 9, 2000, the 
President signed into law the VCAA, Pub. L. No. 106-475, 
114 Stat. 2096 (2000).  Among other things, this law 
eliminates the concept of a well-grounded claim, redefines 
the obligations of VA with respect to the duty to assist, 
and supercedes the decision of the CAVC in Morton v. West, 
12 Vet. App. 477 (1999), withdrawn sub nom. Morton v. 
Gober, 14 Vet. App. 174 (2000) (per curiam order), which 
had held that VA cannot assist in the development of a 
claim that is not well-grounded.  

This change in the law is applicable to all claims filed 
on or after the date of enactment of the VCAA, or filed 
before the date of enactment and not yet filed as of that 
date.  VCAA, Pub. L. No. 106-475, § 7(b), 114 Stat. 2096, 
2099-2100 (2000), 38 U.S.C.A. § 5107 note (Effective and 
Applicability Provisions) (West Supp. 2002).  On August 
29, 2001, the final regulations implementing the VCAA were 
published in the Federal Register.  

The portion of these regulations pertaining to the duty to 
notify and the duty to assist are also effective as of the 
date of the enactment of the VCAA, November 9, 2001.  66 
Fed. Reg. 45,620, 45,630-45,632 (August 19, 2001) 
(codified at 38 C.F.R. § 3.159).

Judicial case law is inconsistent as to whether the new 
statute is to be given retroactive effect.  The CAVC has 
held that the entire VCAA potentially affects claims 
pending on or filed after the date of enactment (as well 
as certain claims that were finally denied during the 
period from July 14, 1999, to November 9, 2000).  See 
generally Holliday v. Principi, 14 Vet. App. 280 (2001); 
see also Karnas v. Derwinski, 1 Vet. App. 308 (1991).  

That analysis would include cases that had been decided by 
the Board before the VCAA, but were pending in the CAVC at 
the time of its enactment.  

However, the U.S. Court of Appeals for the Federal Circuit 
(CAFC) has recently held that only section 4 of the VCAA 
(which eliminated the well-grounded claim requirement) is 
retroactively applicable to decisions of the Board entered 
before the enactment date of the VCAA, and that section 
3(a) of the VCAA (covering duty-to-notify and duty-to-
assist provisions) is not retroactively applicable to pre-
VCAA decisions of the Board.  See Dyment v. Principi, 287 
F.3d 1377 (Fed. Cir. 2002); Bernklau v. Principi, 291 F.3d 
795 (Fed. Cir. 2002) (stating that Dyment "was plainly 
correct").

Although the CAFC appears to have reasoned that the VCAA 
may not retroactively apply to claims or appeals pending 
on the date of its enactment, it stated that it was not 
deciding that question at this time.  In this regard, the 
Board notes that VAOPGCPREC 11-00 appears to hold that the 
VCAA is retroactively applicable to claims pending on the 
date of its enactment.  Further, the regulations issued to 
implement the VCAA are expressly applicable to "any claim 
for benefits received by VA on or after November 9, 2000, 
the VCAA's enactment date, as well as to any claim filed 
before that date but not decided by VA as of that date."  
66 Fed. Reg. 45,629 (Aug. 29, 2001).  

Precedent opinions of the chief legal officer of the 
Department, and regulations of the Department, are binding 
on the Board.  38 U.S.C.A. § 7104(c) (West Supp. 2002).  
Therefore, for purposes of the present case, the Board 
will assume that the VCAA is applicable to claims or 
appeals pending before the RO or the Board on the date of 
its enactment.

The Board notes that the duty to assist has been satisfied 
in this instance.  The RO has made reasonable efforts to 
obtain evidence necessary to substantiate the veteran's 
claim, including any relevant records adequately 
identified by her as well as authorized by her to be 
obtained.  38 U.S.C.A. § 5103A (West Supp. 2002); see also 
McKnight v. Gober, 131 F.3d 1483 (Fed. Cir. 1997); Epps v. 
Brown, 9 Vet. App. 341, 344 (1996), aff'd sub nom. Epps v. 
Gober, 126 F.3d 1464 (Fed. Cir. 1997).

More specifically, the Board notes that when the veteran 
filed her claim she indicated treatment at the VA Medical 
Center in Denver, Colorado.  The treatment records have 
been obtained from the identified provider and have been 
associated with the veteran's claims folder.  The RO has 
obtained and associated with the claims file the medical 
treatment, diagnostic, and examination reports identified 
by the veteran.

The Board is of the opinion that there is sufficient 
medical evidence on file to permit a determination of the 
issue on appeal.  See 38 U.S.C. § 5103A(d) (West Supp. 
2002).

A specific notice letter was also sent to the veteran in 
March 2002 advising her of the enactment of the VCAA, and 
advising her to submit additional evidence in support of 
her claim.  She was advised that she could submit 
additional evidence herself or sufficiently identify such 
evidence.  Such notice sufficiently placed the veteran on 
notice of what evidence could be obtained by whom and 
advised her of her responsibilities if she wanted such 
evidence to be obtained by VA.  See Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).

Similarly, the RO has specifically considered said 
enactment of the VCAA in adjudicating the veteran's claim 
as set forth in the Supplemental Statement of the Case 
dated in July 2002.

In light of the above, the Board finds that the duty to 
notify has been satisfied.  38 U.S.C.A. § 5103 (West Supp. 
2002); 66 Fed. Reg. 45,620, 45,630 (August 29, 2001) 
(codified at 38 C.F.R. § 3.159(b)).

The Board is satisfied that all relevant facts have been 
adequately developed to the extent possible; no further 
assistance to the appellant in developing the facts 
pertinent to her claim is required to comply with the duty 
to assist her as mandated by the VCAA.  38 U.S.C.A. 
§ 5103A (West Supp. 2002).

The record shows that the RO has informed the veteran of 
the evidence needed to substantiate her claim through 
issuance of rating decisions, a Statement of the Case, a 
Supplemental Statement of the Case, a Remand of the Board, 
and associated correspondence.

In this regard, the veteran has been given the opportunity 
to direct the attention of the RO to evidence which he 
believes is supportive of her claim, and the RO, as noted 
above, has expanded the record accordingly by obtaining 
and associating with the claims file any additional 
evidence mentioned by the veteran.  See Quartuccio, supra.

Moreover, the veteran herself has been offered the 
opportunity to submit evidence and argument on the merits 
of the issue on appeal, and has done so.  She testified 
before the undersigned Board Member at the RO in February 
2001.

As evidenced by the RO's development and adjudication of 
the issue currently on appeal, the veteran has been 
afforded the benefit of a contemporaneous examination to 
directly address the current nature and extent of severity 
of the disability at issue.  

In sum, the Board finds that there has been substantial 
compliance with VCAA as the record currently stands.


Increased Evaluation

The RO has assigned a 10 percent disability evaluation for 
the veteran's status post medial meniscectomy of the right 
knee by analogy to removal of semilunar cartilage under 
Diagnostic Code 5259.  The Board notes that 10 percent is 
the maximum rating permitted under Diagnostic Code 5259.  
The veteran has asserted that a higher rating should be 
assigned. 

The Board has considered whether there are other 
Diagnostic Code provisions upon which to assign a higher 
evaluation for the veteran's status post medial 
meniscectomy of the right knee.  However, an evaluation 
pursuant to Diagnostic Code 5256, would not be warranted 
as there is no evidence of record of ankylosis of the 
knee.  See 38 C.F.R. § 4.71a, Diagnostic Code 5256 (2002).

The Board has considered rating the veteran pursuant to 
Diagnostic Code 5258, which provides the rating criteria 
for dislocated semilunar cartilage, with frequent episodes 
of "locking," pain, and effusion of the joint.  However, 
the evidence has shown that the veteran has specifically 
denied locking of the knee and there are no objective 
manifestations of effusion of record.  See 38 C.F.R. § 
4.71a, Diagnostic Code 5258 (2002).

Similarly, the Board has considered a rating pursuant to 
Diagnostic Codes 5260 and 5261, which provide for 
limitation of flexion of the leg and limitation of 
extension of the leg, respectively.  However, the Board 
finds that the evidence of record has shown that the 
veteran has full normal range of motion of the right knee. 
Accordingly, rating under one of the aforestated 
Diagnostic Codes would not provide the veteran with an 
evaluation greater than the 10 percent currently assigned 
under Diagnostic Code 5259.  See 38 C.F.R. § 4.71a, 
Diagnostic Codes 5260 and 5261 (2002).

The Board has also considered an evaluation pursuant to 
the criteria of Diagnostic Code 5257, which provides a 
rating for other impairments of the knee, manifested by 
recurrent subluxation or lateral instability.  However, 
the evidence of record has shown that the veteran had 
stable medial and lateral collateral ligaments, no 
evidence of chondromalacia, some joint tenderness, no 
swelling, and minimal tenderness.  There was no evidence 
of subluxation or lateral instability.  Accordingly, an 
evaluation under this Diagnostic Code provision would not 
be appropriate.  See 38 C.F.R. § 4.71a, Diagnostic Codes 
5257 (2002).

The Board finds that based on the evidence of record, the 
disability picture more nearly approximates the criteria 
for assignment of the currently assigned 10 percent 
evaluation.  38 C.F.R. § 4.7 (2002).

The Board notes that, when evaluating musculoskeletal 
disabilities, VA may, in addition to applying schedular 
criteria, consider granting a higher rating in cases in 
which functional loss due to limited or excess movement, 
pain, weakness, excess fatigability, or incoordination is 
demonstrated, and those factors are not contemplated in 
the relevant rating criteria.  See 38 C.F.R. §§ 4.40, 
4.45; 4.59 and DeLuca, supra at 204-7.  However, in the 
veteran's case at hand, Diagnostic Code 5259 is the only 
appropriate code under which to rate the veteran's right 
knee disability.  Moreover, 10 percent is the maximum 
schedular evaluation provided under the code.  
Accordingly, the criteria referable to functional loss due 
to pain under 38 C.F.R. §§ 4.40, 4.45, 4.59 are not for 
application.  Johnston v. Brown, 10 Vet. App. 80, 85 
(1997).  Additional evaluation on the basis of 
pain/limitation of motion due to arthritis is not for 
consideration as MRIs and radiographic studies of record 
repeatedly demonstrate no abnormalities.

As the Board has determined that an initial evaluation in 
excess of 10 percent for the veteran's right knee 
disability is not warranted, there exists no basis for 
consideration of "staged" ratings.  See Fenderson, supra.

Although the veteran is entitled to the benefit of the 
doubt where the evidence is in approximate balance, the 
benefit of the doubt doctrine is inapplicable where, as 
here, the preponderance of the evidence is against her 
claim for an increased evaluation for her status post 
medial meniscectomy of the right knee.  Gilbert, 1 Vet. 
App. at 53-54.


Extraschedular Consideration

The CAVC has held that the question of an extraschedular 
rating is a component of the veteran's claim for an 
increased rating.  See Bagwell v. Brown, 9 Vet. App. 157 
(1996).  Bagwell left intact, however, a prior holding in 
Floyd v. Brown, 9 Vet. App. 88, 95 (1996) which found that 
when an extraschedular grant may be in order, that issue 
must be referred to those officials who possess the 
delegated authority to assign such a rating in the first 
instance, pursuant to 38 C.F.R. § 3.321.  

In the Statement of the Case dated in January 1999, the RO 
concluded that an extraschedular evaluation was not 
warranted for the veteran's right knee disability.  Since 
this matter has been considered by the RO, the Board will, 
accordingly, consider the provisions of 38 C.F.R. § 
3.321(b)(1) (2002).  See also VAOPGCPREC 6-96.  
Ordinarily, the VA Schedule will apply unless there are 
exceptional or unusual factors which would render 
application of the schedule impractical.  See Fisher v. 
Principi, 4 Vet. App. 57, 60 (1993).  

According to the regulation, an extraschedular disability 
rating is warranted upon a finding that the case presents 
such an exceptional or unusual disability picture with 
such related factors as marked interference with 
employment or frequent periods of hospitalization that 
would render impractical the application of the regular 
schedular standards.  Fanning v. Brown, 4 Vet. App. 225, 
229 (1993); 38 C.F.R. § 3.321(b)(1) (2002).  The veteran 
has not identified any factors which may be considered to 
be exceptional or unusual, and the Board has been 
similarly unsuccessful.  



A review of the record does not show that the veteran's 
status post medial meniscectomy of the right knee has 
resulted in marked interference with employment or 
frequent periods of hospitalization.  

The veteran has testified that she is currently employed 
in accounting for an insurance company, that she works 
between 40 and 50 hours per week, and that she has not 
missed work as a result of her right knee disability.  
Accordingly, there was no indication that the veteran 
sustained marked interference with employment as a result 
of manifestations that have not been contemplated by the 
schedular criteria.  There was also no evidence of 
frequent hospitalizations as a result of the status post 
medial meniscectomy of the right knee.

While the Board acknowledges the veteran has exhibited 
some pain and reported stiffness, such impairment is 
already contemplated by the applicable schedular criteria.  
See Van Hoose v. Brown, 4 Vet. App. 361, 363 (1993) 
[noting that the disability rating itself is recognition 
that industrial capabilities are impaired].  

The Board has been unable to identify any factor 
consistent with an exceptional or unusual disability 
picture, and the veteran has pointed to none.  

In short, the veteran's service-connected status post 
medial meniscectomy of the right knee does not present 
such an exceptional or unusual disability picture as to 
render impractical the application of the regular 
schedular standards so as to warrant referral of his case 
to the Under Secretary or the Director of the Compensation 
and Pension Service for consideration of the assignment of 
an extraschedular rating under 38 C.F.R. 3.321(b)(1) 
(2002).

Having reviewed the record with these mandates in mind, 
the Board finds no basis for further action on this 
question.


ORDER

Entitlement to an initial evaluation in excess of 10 
percent for status post medial meniscectomy of the right 
knee is denied.



		
	RONALD R. BOSCH 
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal 
to the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required 
to file a copy of your Notice of Appeal with VA's 
General Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

